Citation Nr: 1731997	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits as guardian of a dependent child of the Veteran under the age of 18 years.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to January 1993.  The appellant is the Veteran's former wife.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Montgomery, Alabama, Regional Office (RO) which denied apportionment of the Veteran's VA compensation benefits.  

The appellant's case was previously remanded by the Board in June 2015 in a single decision which also remanded an apportionment claim made by another appellant, as a dependent child of the Veteran over the age of 18 years.  However, such issues are distinct claims for apportionment made by two different appellants on different bases and must be adjudicated in separate decisions.  Therefore, the apportionment claim made by the other appellant was adjudicated in a separate decision by the Board without prejudice to the current appellant.  See also 38 C.F.R. § 19.8 (2016); BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing.  The separate Board decision denied entitlement to apportionment of VA compensation benefits as a dependent child over the age of 18 years based on finding there was no demonstration she was incapable of self support prior to age 18 years, nor demonstration she pursued a course of education by an approved institution after the age of 18 years.  Although the appellant in this current appeal was provided the opportunity to address these bases, she does not argue that the child was incapable of self support prior to age 18 years, and the Board's finding in regard to whether it was demonstrated that the child pursued a course of education by an approved institution after the age of 18 years is not relevant to the current appellant as a guardian prior to the age of 18 years as entitlement on such basis after the age of 18 years could be established directly by the other appellant.  Hence, there is no prejudice to the current appellant by the Board's separate decision for apportionment of VA compensation benefits as a dependent child over the age of 18 years by another appellant.

The current appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a claim received in July 2006, the appellant asserted that she was entitled to an apportionment of the Veteran's VA compensation benefits as a guardian of a child of the Veteran.  The child at issue attained age 18 years old on January 4, 2008.  The appellant is the former wife of the Veteran and divorced the Veteran in 2003 as shown by Court order.  She initially requested higher child support for her daughter, which was denied by the March 2008 decision.  

The record reflects that a February 2015 Supplemental Statement of the Case (SSOC) was sent to another appellant, concerning apportionment of the Veteran's VA compensation benefits.  While the February 2015 SSOC appears to address both claims (one filed by this appellant and another by her daughter), the SSOC was not sent to the appellant in this particular case, nor the Veteran.  Thus, a copy of the February 2015 SSOC must be sent to the appellant and the Veteran.  

In a statement received on July 10, 2006, the Veteran indicated he does not contest the appellant's claim for apportionment.  As such, even with consideration of a December 2007 statement, this appellant's claim could be deemed to not be contested by the Veteran.  Nevertheless, any award of apportionment could adversely affect payment of compensation to the Veteran.  Further, the Board's June 2015 remand directed the AOJ to comply with the procedures related to simultaneously contested claims.  38 C.F.R. §§ 19.100 -19.102 (2016).  It does not appear that this was fully completed with regard to the Veteran in this appeal, and must be accomplished on remand.

Additionally, the appellant requested a higher amount of child support when she initially filed a claim for apportionment in 2006, prior to her daughter reaching the age of 18 years in January 2008.  The claims file includes a VA Form 21-0788, completed in January 2008 by the appellant.  The appellant should be again asked to provide financial status information beginning in 2006 to January 4, 2008 when the Veteran's daughter reached the age of 18 years.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all contested claims procedures set forth in 38 C.F.R. §§ 19.100 -19.102 (2016) have been accomplished, including notification of the action taken by the AOJ, including hearing and representation rights to all interested parties (the appellant and the Veteran), furnish the December 2008 Statement of the Case and the February 2015 SSOC, to all interested parties (the Veteran and the appellant), and provide the content of the appellant's Substantive Appeal to the Veteran.

2.  Send the appellant VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to provide financial information beginning in 2006 to January 4, 2008, the date the child at issue reached the age of 18 years.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statements of the Case and send to all interested parties, the appellant and the Veteran.  After the parties have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


